Case 1:21-cv-01087-JPH-DLP Document 1 Filed 04/30/21 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

Erick Herron,                       )
                                    )
              Plaintiff,            )
                                    )
       vs.                          ) Case No.: 1:21-cv-1087
                                    )
Portfolio Recovery Associates, LLC, )
                                    )
              Defendant.            )
____________________________________)_________________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                          Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the
      Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as
      the “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and
      unfair practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to ensure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                          Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                             Venue

   6. Venue is proper in this Judicial District.


                                                   1
Case 1:21-cv-01087-JPH-DLP Document 1 Filed 04/30/21 Page 2 of 4 PageID #: 2




  7. The acts and transactions alleged herein occurred in this Judicial District.

  8. The Plaintiff resides in this Judicial District.

  9. The Defendant transacts business in this Judicial District.

                                               Parties

  10. The Plaintiff, Erick Herron, is a natural person.

  11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

  12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

  13. The Defendant, Portfolio Recovery Associates, LLC, (hereinafter referred to as
      “Defendant”), is a debt collection agency and/or debt purchaser operating from an
      address at 120 Corporate Blvd., Suite 100, Norfolk, VA 23502. See Exhibit “1” attached
      hereto.

  14. The Defendant is a debt collection agency and the Defendant is licensed by the State of
      Indiana. See Exhibit “1” attached hereto.

  15. Defendant regularly attempts to collect, directly or indirectly, debts owed or due or
      asserted to be owed or due another.

  16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
      or due or asserted to be owed or due another that arose out of transactions in which the
      money, property or services which are the subject of the transactions are primarily for
      personal, family or household purposes.

                                         Factual Allegations

  17. The Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

  18. The Plaintiff incurred a debt to that was for primarily for personal, family or household
      purposes as defined by §1692(a)(5).

  19. The debt owed by Plaintiff went into default.

  20. After the debt went into default the debt was placed or otherwise transferred to the
      Defendant for collection.

  21. The Plaintiff disputes the debt.

  22. The Plaintiff requests that the Defendant cease all further communication on the debt.



                                                  2
Case 1:21-cv-01087-JPH-DLP Document 1 Filed 04/30/21 Page 3 of 4 PageID #: 3




  23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
      at all times mentioned herein.

  24. The Defendant acted at all times mentioned herein through its employee(s) and/or
      representative(s).

  25. The Defendant has contacted the Plaintiff multiple times via telephone call in its attempts
      to collect the debt at issue in this matter.

  26. Prior to April 21, 2021, Defendant was attempting to collect a debt from Plaintiff.

  27. Over the past three (3) months, Defendant called Mr. Herron on his cell phone. During
      this telephone conversation, Mr. Herron instructed Defendant to cease all
      communications with him; however, Defendant continued to call Mr. Herron. See Exhibit
      “2” attached hereto.

  28. On or about April 21, 2021, Defendant called Mr. Herron on his cell phone. During the
      conversation, Mr. Herron informed an employee of the Defendant that he had retained
      legal counsel regarding his debts. During this telephone conversation, Plaintiff advised
      an employee of the Defendant that he had obtained legal counsel for this debt and that he
      was planning to file bankruptcy. See Exhibit “2” attached hereto.

  29. On April 26, 2021, at approximately 10:25am, Defendant called Mr. Herron again in an
      attempt to collect the debt at issue in this matter. See Exhibit “2” attached hereto.

  30. On April 27, 2021, at approximately 10:08am, Defendant called Mr. Herron again in an
      attempt to collect the debt at issue in this matter. See Exhibit “2” attached hereto.

  31. By contacting a consumer it knew to have legal representation, the Defendant violated the
      FDCPA.

  32. Mr. Herron’s injuries constitute an injury-in-fact. Defendant’s violations are material as
      the unsophisticated consumer (the Plaintiff), who has retained counsel to represent his
      regarding the debt at issue in this matter, would be left with the impression that retaining
      legal counsel was futile and that he did not have the rights Congress granted to him under
      the FDCPA. Defendant’s violations of the FDCPA constitute more than just bare
      procedural violations. Defendant’s violations of the FDCPA caused Plaintiff severe
      anxiety, distressed, and alarmed him. Defendant’s violations of the FDCPA affected him
      so severely that he contacted his legal counsel about taking action (filing this lawsuit) to
      make the calls stop. The FDCPA was designed, in part, to protect a consumer’s privacy.
      When Defendant continues to call Plaintiff in violation of the FDCPA such action
      constitutes an invasion of Plaintiff’s privacy.

  33. The Defendant’s collection communications are to be interpreted under the
      “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership,
      27 F.3d 1254, 1257 (7th Cir. 1994).


                                               3
Case 1:21-cv-01087-JPH-DLP Document 1 Filed 04/30/21 Page 4 of 4 PageID #: 4




                                   First Claim for Relief:
                                  Violation of the FDCPA

  1. The allegations of Paragraphs 1 through 33 of the complaint are realleged and
     incorporated herewith by references.

  2. The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692c.

  3. The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692d.

  4. The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692e.

  5. The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692f.

  6. As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for
     actual damages, statutory damages of $1,000 per defendant, attorney fees, and costs.

                                      Prayer for Relief

     WHEREFORE, the Plaintiff prays that the Court grant the following:

     1. A finding that the Defendant violated the FDCPA and/or an admission from the
        Defendant that it violated the FDCPA.

     2. Actual damages under 15 U.S.C. § 1692k(a)(1).

     3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

     4. Reasonable attorney fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

     5. Such other and further relief as the Court deems just and proper.


     Respectfully submitted,

     /s/ John T. Steinkamp
     John T. Steinkamp
     John Steinkamp and Associates
     Attorney for Plaintiff
     5214 S. East Street, Suite D1
     Indianapolis, IN 46227
     Office: (317) 780-8300
     Fax: (317) 217-1320
     Email: john@johnsteinkampandassociates.com

                                              4
